Citation Nr: 0019619	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1993 rating 
decision of the St. Petersburg, Florida Regional Office 
(hereinafter "the RO") which denied service connection for 
the cause of the veteran's death.  In November 1996, the 
Board remanded this appeal to the RO to obtain private 
treatment records, to obtain medical opinions from Dr. R. 
Weiss and Dr. P. Zorsky and to issue an additional 
supplemental statement of the case which included a summary 
of the reasons for such decision as well as the appropriate 
laws and regulations to include 38 C.F.R. §§ 3.309, 
3.307(a)(6) (1997).  In November 1998, the Board again 
remanded this appeal to the RO to obtain a medical opinion 
from Dr. P. Zorsky.  The appellant has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The veteran died in January 1993.  The cause of death was 
certified as liver failure due to or as a consequence of 
veno-occlusive diseases due to or as a consequence of 
allogenic bone marrow transplant surgeries due to or as a 
consequence of acute lymphoblastic leukemia.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.  

3.  Acute lymphoblastic leukemia is not presumptively 
recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.  

4.  There is competent evidence indicating a causal 
connection between the veteran's acute lymphocytic leukemia 
which resulted in the veteran's death and exposure to 
herbicide agents used in Vietnam.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is well-grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet.App. 40 (1996); Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991 & Supp. 1999); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1999), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1999), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  

The veteran's January 1993 death certificate indicated that 
he succumbed to liver failure due to or as a consequence of 
veno-occlusive disease due to or a consequence of allogenic 
bone marrow transplant surgeries due to or as a consequence 
of lymphoblastic leukemia.  

A January 1993 discharge summary from the H. Lee Moffitt 
Cancer Center and Research Institute noted that the veteran 
was admitted in December 1992 for increasing diffuse pains 
all over his body, mainly in the right upper quadrant, 
weakness and a low grade temperature.  The veteran was found 
to have very abnormal liver function tests.  It was noted 
that the veteran's course in the hospital was complicated by 
development of fulminant hepatitis with portal hypertension 
as well as ascites, pleural effusion and an adynamic ileus.  
The veteran also developed acute renal failure for which he 
was treated with continuous arteriovenous hemofiltration and 
dialysis.  It was reported that, finally, the veteran's 
course was complicated by a pulmonary hemorrhage which was 
the terminal event prior to his death.  The final diagnoses 
were acute lymphocytic leukemia, status post syngeneic bone 
marrow transplantation from the veteran's brother and 
admission for fulminant hepatitis with signs of hepatic 
failure, respiratory failure and portal hypertension.  A 
January 1993 pathological report, as to the veteran's liver, 
indicated a diagnosis of veno-occlusive disease, severe, with 
central lobular hemorrhagic necrosis.  

The appellant argues, essentially, that the veteran's death 
from liver failure due to or as a consequence of veno-
occlusive disease; allogenic bone marrow transplant 
surgeries; and acute lymphoblastic leukemia arose as a result 
of his exposure to Agent Orange while serving in Vietnam.  
The Board observes that the veteran had no service-connected 
disabilities at the time of his death.  Consequently, service 
connection was not in effect for any liver disorders, 
vascular disorders or for leukemia.  Therefore, it is 
necessary to determine if such conditions were incurred in or 
aggravated during the veteran's period of active service.  

The available service personnel records indicate that the 
veteran had active service from April 1968 to April 1970.  
Such records also reflect that the veteran had eleven months 
and twenty-one days of foreign and/or sea service.  The 
veteran is noted to have received the Good Conduct Medal, the 
Army Commendation Medal, the National Defense Service, the 
Vietnam Service Medal, the Purple Heart, the Bronze Star 
Medal, the Vietnam Campaign Medal with "2 OS Bars" and the 
Bronze Star with V Device.  The veteran's service medical 
records do not refer to complaints of or treatment for any 
liver or vascular disorders or for leukemia.  The November 
1969 separation examination included notations that the 
veteran's vascular system and endocrine system were normal.  

Private treatment records dated from June 1992 to January 
1993 indicated that the veteran was treated for several 
disorders.  A June 1992 report from the Halifax Medical 
Center Emergency Department noted that the veteran presented 
with a chief complaint of a headache, bruising and chest 
pain.  It was noted that another physician was consulted and 
multiple tests would be obtained.  A July 1992 consultation 
report from the Halifax Medical Center noted that the veteran 
was a medic in Vietnam between 1968 and 1969 and had exposure 
to a number of chemicals which were used for exfoliation.  As 
to an assessment, the examiner indicated that he believed the 
veteran had lymphoid leukemia.  

An August 1992 discharge summary from the Halifax Medical 
Center also noted, as to history, that the veteran was a 
medic in Vietnam between 1968 and 1969 and had exposure to a 
number of chemicals which were used as defoliants.  The 
report indicated that the veteran was diagnosed with acute 
lymphocytic leukemia, non-Burkitt's type.  The principal 
diagnoses included acute lymphocytic leukemia, probably in 
remission following induction chemotherapy; status post 
induction chemotherapy; status post septicemia with 
staphylococcus aureus; severe, life-threatening cellulitis, 
right arm requiring incision and drainage; and status post 
infuse-a-port placement.  An October 1992 discharge summary 
indicated principal diagnoses of status post high dose "Ara-
C"; acute lymphocytic leukemia in probable remission and 
radiation recall involving the scalp.  A November 1992 
interim summary from the H. Lee Moffitt Cancer Center and 
Research Institute noted that the veteran was admitted in 
November 1992 for allogenic bone marrow transplantation.  A 
December 1992 bone marrow discharge summary indicated final 
diagnoses of acute lymphocytic leukemia, febrile neutropenia, 
allergic reaction secondary to unspecified medication and 
elevated function tests, work-up in progress with unknown 
diagnosis.  

At the April 1994 hearing on appeal, the appellant testified 
that the veteran had commented that he was exposed to Agent 
Orange during service.  She reported that after service, the 
veteran had symptoms such as his hair falling out in patches 
in the back.  The appellant stated that the veteran was 
diagnosed with leukemia in June 1992.  She also reported that 
the veteran's physician, Dr. Weiss, said verbally that he 
could state that there might be a connection between the 
veteran's leukemia and his exposure to Agent Orange, but that 
he would have to consider research materials.  

In a December 1998 statement, R. C. Weiss, M.D., reported 
that he first treated the veteran in July 1992 when he was 
found to have acute lymphocytic leukemia.  Dr. Weiss reported 
that the veteran was treated with chemotherapy and entered a 
remission.  It was noted that the veteran then underwent a 
bone marrow transplant and subsequently died of complications 
related to the transplantation.  Dr. Weiss specifically 
stated that:  

In reviewing the literature on veterans 
who had been exposed to pesticides in 
Vietnam, there is an increased incidence 
of non-Hodgkin's lymphoma.  Acute 
lymphocytic leukemia is not precisely 
non-Hodgkin's lymphoma, but both are 
malignancies of lymphoid cells, 
therefore, it is highly likely that the 
acute leukemia that resulted in [the 
veteran's] death, could have been caused 
by exposure to pesticides in Vietnam as 
these have been linked with the induction 
of lymphoid malignancies and acute 
leukemia, is in fact a lymphoid 
malignancy.  The difference between a 
lymphoma and acute lymphocytic leukemia 
is that a lymphoma primarily involves the 
lymph nodes and acute leukemia primarily 
involves the blood.  Both malignant cells 
are derived from lymphocytes and there is 
evidence which I am sure you are aware of 
that lymphoid malignancies are increased 
in individuals who have been exposed to 
pesticides, Agent Orange, etc., during 
the Vietnam era.  I think there are very 
few other malignancies that are 
associated with this exposure, but 
lymphoid malignancies are clearly one of 
them.  This information is readily 
available to you all based on previous 
studies.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do not refer to complaints of or treatment for any 
liver disorders, vascular disorders or for leukemia.  The 
Board notes that the first clinical indication of record of 
any such disorder was pursuant to a June 1992 report from the 
Halifax Medical Center Emergency Department, more than 
twenty-two years after the veteran's separation from service, 
which noted that he presented with complaints of a headache, 
bruising and chest pain.  A subsequent July 1992 consultation 
report from such facility noted that the veteran was a medic 
in Vietnam between 1968 and 1969 and had exposure to a number 
of chemicals which were used for exfoliation.  The examiner 
indicated, as to an assessment, that he believed the veteran 
had lymphoid leukemia.  An August 1992 discharge summary also 
noted that the veteran had exposure to a number of chemicals 
which were used a defoliants while he was in Vietnam.  The 
principal diagnoses, at that time, included acute lymphocytic 
leukemia, probably in remission following induction 
chemotherapy; status post induction chemotherapy; status post 
septicemia with staphylococcus aureus; severe life-
threatening cellulitis; infuse-a-port placement.  The Board 
observes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also notes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board observes that the references above to defoliant 
exposure were based on a history provided by the veteran.  
The examiners did not relate any of the diagnosed disorders, 
to include acute lymphocytic leukemia, to such exposure.  

The Board notes that the veteran's death certificate, as 
noted above, indicated that he succumbed to liver failure due 
to or as a consequence of veno-occlusive disease due to or a 
consequence of allogenic bone marrow transplant surgeries due 
to or as a consequence of lymphoblastic leukemia.  The Board 
observes that all of the disorders listed on the veteran's 
death certificate became manifest many years after his 
separation from service.  The Board also notes that the 
appellant has alleged, essentially, in statements and 
testimony on appeal, that the veteran's death arose as a 
result of his exposure to Agent Orange while serving in 
Vietnam.  The Board observes that the Court has held that lay 
assertions as to medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Further, the Board 
notes that none of the disorders listed in the veteran's 
death certificate are recognized as diseases attributable to 
Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  
However, the Board observes that Dr. Weiss has specifically 
indicated in his December 1998 statement, that it is "highly 
likely" that the acute leukemia that resulted in the 
veteran's death "could have been caused" by exposure to 
pesticides in Vietnam.  The Board further notes that the 
United States Court of Appeals for the Federal Circuit has 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  See Combee.  
Therefore, as Dr. Weiss has indicated a causal connection 
between the veteran's acute lymphocytic leukemia which 
resulted in his death and exposure to herbicide agents used 
in Vietnam during his period of service, the Board concludes 
that a requisite nexus has been provided.  In such cases, 
doubt must be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1999).  Accordingly, it is 
concluded that the appellant has submitted a well-grounded 
claim for service connection for the cause of the veteran's 
death.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well-grounded.  To this extent 
only, the appeal is granted.  


REMAND

In reviewing the record, and as noted above, the Board 
observes that in a December 1998 statement, Dr. Weiss 
reported that he first treated the veteran in July 1992 when 
he was found to have acute lymphocytic leukemia.  Dr. Weiss 
reported that the veteran underwent a bone marrow transplant 
and subsequently died of complications related to the 
transplantation.  Dr. Weiss specifically indicated that acute 
lymphocytic leukemia was not precisely non-Hodgkin's 
lymphoma, but that both were malignancies of the lymphoid 
cells and that it was highly likely that the acute leukemia 
that resulted in the veteran's death could have been caused 
by exposure to pesticides in Vietnam.  

The Board notes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
appellant's contentions, the opinion expressed by Dr. Weiss, 
and in consideration of the Court's holdings in Colvin and 
Halstead, the Board concludes that an opinion from a VA 
physician would be helpful in resolving the issue raised by 
the instant appeal.  

In light of the VA's duty to assist the appellant in the 
proper development of her claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should forward the claims 
folder to a VA oncologist, or other 
appropriate physician, and have him or 
her review the record.  The physician 
should express an opinion as to the 
prospects for the existence of an 
etiological relationship between the 
veteran's inservice exposure to Agent 
Orange and the disease process that 
resulted in the veteran's death.  The 
physician should specifically address the 
December 1998 statement from Dr. Weiss 
which concludes that it his highly likely 
that the acute leukemia that resulted in 
the veteran's death could have been 
caused by exposure to pesticides in 
Vietnam.  A complete rationale for any 
opinion expressed should be provided.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the appellant should be 
afforded a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The appellant need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



